DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Election/Restrictions
Claim(s) 1-3, 5, 7-13, & 21 and 14-20 is/are allowable. The restriction requirements, as set forth in the Office action mailed on 05/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Claim(s) 14-20, directed to an unelected invention/species is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered and are generally persuasive.
Regarding all of the prior art rejections, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, noting that the Attorney’s arguments are thorough—including discussion of alternative teachings of primary reference Choi—and well-laid out. The Examiner agrees Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). Therefore said rejections have been withdrawn.
Application is placed in condition for Allowance as put forth by the Examiner’s Amendment below.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Greg (Cheng-Kang) Hsu (61007) on 01/27/2021.
The application has been amended as follows: 	
CLAIMS
	Claim(s) 14-20 (Rejoined)
SPECIFICATION 
[0043] In an embodiment, the connection device 4 is a display device with a wired communication module (e.g., a desktop computer). In another embodiment, the connection device 4 is a display device with a wireless communication module (e.g., a notebook computer). In another embodiment, the connection device 4 is a portable electronic device with a wireless communication module (e.g., a mobile phone). The wired communication module may have an RS485 communication port, an RS232 communication port, a Modbus communication port or a KNX communication port for wired communication. The wireless communication module may perform a wireless communication through a Zigbee® communication technology, a Z-wave® communication technology, an RF communication technology, a Bluetooth® communication technology, a Wifi communication technology or an EnOcean® communication technology.
Allowable Subject Matter
Claim(s) 1-3, 5, & 7-21 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a device having at least one actuating and sensing module (omissions/paraphrasing for brevity/clarity) “wherein the at least one sensor, the at least one actuating device, the driving and transmitting controller and the battery are directly disposed and integrated on the carrier", “wherein the fluid is guided to the at least one sensor by the at least one actuating device and the at least one sensor is provided with a stable and uniform amount of the fluid continuously”, and "wherein the at least one actuating device covers the outlet passage and the inlet passage is aligned with the inlet port of the main body, the outlet passage is aligned with the outlet port of the main body, and the at least one sensor BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/043,482Docket No.: 5852-0180PUS1is located under the inlet passage, and the at least one actuating device is aligned with the outlet passage" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 21, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a device having at least one actuating and sensing module (omissions/paraphrasing for brevity/clarity) “wherein the at least one sensor, the at least one actuating device, the at least one driving and transmitting controller and the at least one battery are directly disposed and integrated on the at least one carrier", “wherein the fluid is guided to the at least one sensor by the at least one actuating device and the at least one sensor is provided with a stable and uniform amount of the fluid continuously”, and "wherein the at least one actuating device covers the outlet passage and the inlet passage is aligned with the inlet port of the at least one main body, the outlet passage is aligned with the outlet port of the at least one main body, and the at least one sensor is located under the inlet passage, and the at least one actuating device is aligned with the outlet passage" in further combination with the remaining limitation(s) of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value; “Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856